2018 WI 7

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2016AP866-CR
COMPLETE TITLE:         State of Wisconsin,
                                  Plaintiff-Respondent,
                             v.
                        Diamond J. Arberry,
                                  Defendant-Appellant-Petitioner.

                          REVIEW OF A DECISION OF THE COURT OF APPEALS
                           Reported at 375 Wis. 2d 179, 895 N.W.2d 100
                               PDC NO: 2017 WI App 26 - Published

OPINION FILED:          January 19, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          November 14, 2017

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Fond du Lac
   JUDGE:               Peter L. Grimm

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:


       For the defendant-appellant-petitioner, there were briefs
and an oral argument by Ellen J. Krahn, assistant state public
defender.


       For the plaintiff-respondent, there was a brief and oral
argument by Christine A. Remington, assistant attorney general,
with whom on the brief was Brad D. Schimel, attorney general.
                                                                            2018 WI 7
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.        2016AP866-CR
(L.C. No.       2015CF294)

STATE OF WISCONSIN                             :             IN SUPREME COURT

State of Wisconsin,

                Plaintiff-Respondent,
                                                                        FILED
       v.                                                         JAN 19, 2018
Diamond J. Arberry,                                                 Diane M. Fremgen
                                                                 Acting Clerk of Supreme
                                                                          Court
                Defendant-Appellant-Petitioner.




       REVIEW of a decision of the Court of Appeals.                   Affirmed.



       ¶1       ANNETTE KINGSLAND ZIEGLER, J.           This is a review of a

published decision of the court of appeals, State v. Arberry,

2017 WI App 26, 375 Wis. 2d 179, 895 N.W.2d 100, affirming the
Fond       du   Lac   County   circuit   court's1     denial      of    Diamond       J.

Arberry's ("Arberry") postconviction motion seeking expunction2


       1
           The Honorable Peter L. Grimm presided.
       2
       There are two different words for the noun form of
"expunge": we use "expunction," but "expungement" is also used.
To be clear, "expungement" and "expunction" mean the same thing.
See Expunction of Record Black's Law Dictionary 702 (10th ed.
2014). But see Bryan A. Garner, Legal Usage 346 (3rd ed. 2011).
                                                                    No.     2016AP866-CR



pursuant to Wis. Stat. § 973.015 (2013-14)3 vis-à-vis sentence

modification under Wis. Stat. § 809.30(2)(h).

      ¶2    In a criminal action by the State, Arberry was charged

with five crimes relating to an incident of shop-lifting on

May 13, 2015: two counts of felony retail theft under Wis. Stat.

§ 943.50(1m)(d)        and    (4)(bf)        for     intentionally          concealing

merchandise      worth    between      $500    and     $5,000;      one     count     of

attempted    misdemeanor      retail    theft      under    § 943.50(1m)(b)          and

(4)(a) for intentionally attempting to take merchandise worth

less than or equal to $500; one count of obstructing an officer

under Wis. Stat.         § 946.41(1); and one count of resisting an

officer     under    § 946.41(1).        All       counts    were     charged       with

repeater enhancers.

      ¶3    In   the     circuit    court,     Arberry      pled    no     contest    to

counts one and three; count two was dismissed and counts four

and five were dismissed but read in.                 At the plea hearing, the

circuit court accepted Arberry's pleas, found Arberry guilty,

and   proceeded     to    sentencing.         No    mention    was        made    during
sentencing of Arberry's eligibility for expunction.                         After the

judgments of conviction were entered and the sentence imposed,

Arberry filed a postconviction motion for sentence modification

seeking entry of amended judgments of conviction finding that

Arberry was eligible for expunction.                 The circuit court denied

the   motion,       holding    that     Wis.       Stat.     § 973.015           requires

      3
       All references to the Wisconsin Statutes are to the 2013-
14 version unless otherwise noted.


                                         2
                                                                  No.        2016AP866-CR



expunction to be granted at the time of sentencing.                             Arberry

appealed.

    ¶4      The court of appeals affirmed.                   It held that this

court's     recent     case,     State     v.   Matasek,     2014 WI 27,    353
Wis. 2d 601, 846 N.W.2d 811, controlled and directed that the

determination regarding expunction "must be made at sentencing."

Arberry, 375 Wis. 2d 179, ¶1.

    ¶5      We    consider      one   issue     on   this    appeal:         whether     a

defendant may seek expunction after sentence is imposed.                               We

conclude that a defendant may not seek expunction after sentence

is imposed because both the language of Wis. Stat. § 973.015 and

Matasek require that the determination regarding expunction be

made at the sentencing hearing.

    ¶6      Thus, we affirm the decision of the court of appeals.


                  I.   FACTUAL AND PROCEDURAL BACKGROUND

    ¶7      The   State    charged       Arberry     with   the   following          five

crimes: (1) retail theft under Wis. Stat. § 943.50(1m)(d) and
(4)(bf), for intentionally concealing merchandise worth between

$500 and $5,000 held for resale by Victoria's Secret without the

consent of the merchant and with intent to deprive the merchant

permanently of possession of the merchandise; (2) retail theft

under § 943.50(1m)(d) and (4)(bf), for intentionally concealing

merchandise worth between $500 and $5,000 held for resale by TJ

Maxx without the consent of the merchant and with intent to

deprive     the      merchant     permanently        of     possession         of      the
merchandise;         (3)       attempted        misdemeanor       retail             under

                                           3
                                                                              No.        2016AP866-CR



§ 943.50(1m)(b) and (4)(a), for attempting to intentionally take

and carry away merchandise worth up to $500 held for resale by

the Buckle without the consent of the merchant and with intent

to     deprive      the     merchant     permanently          of    possession              of    the

merchandise;          (4)    obstructing        an     officer      under           Wis.         Stat.

§ 946.41(1),        for     knowingly    obstructing          an    officer          while        such

officer was doing an act in an official capacity and with lawful

authority; and (5) resisting an officer under § 946.41(1), for

knowingly resisting an officer while such officer was doing an

act in an official capacity and with lawful authority.

       ¶8      On August 27, 2015, Arberry pled no contest to count

one    without        the   repeater     enhancer,       and       to    count            three     as

charged.       Count two was dismissed and counts four and five were

dismissed but read in.                 The circuit court accepted Arberry's

pleas as to counts one and three and found Arberry guilty.

       ¶9      The circuit court then sentenced Arberry.                                  On count

one,     for     felony      retail     theft     in    violation         of        Wis.         Stat.

§ 943.50(1m)(d),            Arberry    was   sentenced         to       one     year        initial
confinement and two years extended supervision, to be served

concurrently.          On count three, for misdemeanor attempted retail

theft in violation of § 943.50(1m)(b), Arberry was sentenced to

two    years     of    probation,       to   be      served    consecutively                to     the

sentence for count one, with an imposed and stayed sentence of

one    year    of     initial    confinement           and    one       year        of     extended

supervision.          The issue of expunction was not raised during this

hearing.


                                             4
                                                           No.    2016AP866-CR



     ¶10    On February 17, 2016, Arberry filed a postconviction

motion for sentence modification under Wis. Stat. § 809.30(2)(h)

seeking entry of amended judgments of conviction finding that

she was eligible for expunction.            She argued that the circuit

court has inherent power to modify a sentence if there is a "new

factor."4    She then argued that Matasek's "clarification of when

the court must exercise its discretion to determine eligibility

for [expunction] constitutes a 'new factor' that [the circuit

court] may take into consideration" in modifying her sentence

because,    although   it    was   in   existence   at   the   time   of   the

original sentencing, it was "unknowingly overlooked by all of

the parties."5

     4
         A "new factor" is

     a fact or set of facts highly relevant to the
     imposition of sentence, but not known to the trial
     judge at the time of original sentencing, either
     because it was not then in existence or because, even
     though it was then in existence, it was unknowingly
     overlooked by all of the parties.

 State v. Harbor, 2011 WI 28, ¶40, 333 Wis. 2d 53, 797 N.W.2d 828
(quoting Rosado v. State, 70 Wis. 2d 280, 288, 234 N.W.2d 69
(1975)).
     5
       The parties do not dispute that,                  at the time of
sentencing,   Arberry   met  the   threshold             requirements for
expunction under Wis. Stat. § 973.015(1m):

     [W]hen a person is under the age of 25 at the time of
     the commission of an offense for which the person has
     been found guilty in a court for violation of a law
     for which the maximum period of imprisonment is 6
     years or less, the court may order at the time of
     sentencing that the record be expunged upon successful
     completion of the sentence . . . .

                                                                 (continued)
                                        5
                                                      No.    2016AP866-CR



    ¶11    On March 24, 2016, the circuit court held a hearing on

Arberry's postconviction motion.       The circuit court held:

    [T]he Court is constrained by the statute.           It does
    require the matter to be granted at the              time of
    sentencing. . . .

    Granted, no one brought it up. I didn't bring it up.
    I don't think as a judge, I have to say no when no one
    has asked me to say no or asked me to grant it. So I
    think technically the motion is barred by the case law
    that's been rendered.[6]



§ 973.015(1m)(a)1. In this regard, we note that Arberry has not
raised an ineffective assistance of counsel claim regarding the
expunction issue. See Wis JI——Criminal SM-36 (2013) ("After the
finding of guilt and decision as to the sentence to be imposed,
the court shall, if requested by the defendant or defendant's
counsel, and may, on the court's own motion, determine whether
the defendant should be afforded [expunction] under § 973.015."
(Emphasis added)).   To succeed on an ineffective assistance of
counsel claim, Arberry would have had to demonstrate that
failure to raise expunction was deficient performance and that
the deficient performance was prejudicial.    See Strickland v.
Washington, 466 U.S. 668, 687 (1984).

     We further note that since filing the present case,
Arberry's extended supervision on count one has been revoked;
that is, she did not successfully complete her sentence as to
count one and she is not entitled to expunction on count one.
See Wis. Stat. § 973.015(1m)(b) ("A person has successfully
completed the sentence if the person has not been convicted of a
subsequent offense and, if on probation, the probation has not
been revoked and the probationer has satisfied the conditions of
probation.").   This does not, however, render the case moot
because we nonetheless address issues that are "likely to arise
again and should be resolved by the court to avoid uncertainty."
See State v. Leitner, 2002 WI 77, ¶14, 253 Wis. 2d 449, 646
N.W.2d 341 (quoting State ex rel. La Crosse Tribune v. Cir. Ct.
for La Crosse Cty., 115 Wis. 2d 220, 229, 340 N.W.2d 460
(1983)).
    6
        The circuit court also ruled on the merits of expunction:

                                                            (continued)
                                   6
                                                             No.     2016AP866-CR



On April 4, 2016, the circuit court entered its order denying

Arberry's postconviction motion.

    ¶12    On April 22, 2016, Arberry appealed.                    On March 8,

2017, the court of appeals affirmed the circuit court.                         See

Arberry, 375 Wis. 2d 179.      The court of appeals held that, under

Matasek,   "the   determination     of   [expunction]    must      be   made   at

sentencing."      Id.,   ¶1.   It    further   held   that    there      was   no

factual support for a new factor analysis because "Arberry was

sentenced well after Matasek was decided"7 and "[t]here is no

indication that the court, much less the prosecutor, or even

Arberry's counsel, overlooked [expunction]."            Id., ¶4.

    ¶13    On April 7, 2017, Arberry filed a petition for review

in this court.    On June 12, 2017, we granted the petition.

    [O]n the merits, even if I were to reconsider or think
    about it——and I can be honest and I can tell you that
    if you had asked me at sentencing, I would have said
    no. And I'm also going to say no today for the reason
    that convictions have consequences and they are of
    public   record   so  that  the   public  can  protect
    themselves.    The public has the right to know who
    commits what crimes so they can make decisions to
    decide how to best interact with an individual for
    their own mutual decisions of mutual benefit of
    commerce or trade or employment or otherwise.

Because we affirm on procedural grounds, we need not address
whether this post-sentencing ruling on the merits of the motion
was a proper exercise of discretion, and decline to do so. See
Sweet v. Berge, 113 Wis. 2d 61, 67, 334 N.W.2d 559 (Ct. App.
1983) (holding that an appellate court need not decide an issue
if the resolution of another issue is dispositive).
    7
       Arberry was sentenced on August            27,     2015; State v.
Matasek, 2014 WI 27, 353 Wis. 2d 601,             846 N.W.2d 811, was
decided on May 23, 2014.


                                     7
                                                                             No.        2016AP866-CR




                            II.     STANDARD OF REVIEW

       ¶14   "The    interpretation          and       application            of        a    statute

present questions of law that this court reviews de novo while

benefitting       from   the     analyses        of    the    court          of    appeals         and

circuit      court."        State       v.   Alger,          2015 WI 3,    ¶21,        360
Wis. 2d 193,       858 N.W.2d 346.             Whether       Wis.      Stat.              § 973.015

permits a circuit court to decide the issue of expunction after

sentence is imposed is a question of statutory interpretation.

See Matasek, 353 Wis. 2d 601, ¶10.                         Thus, we review de novo

whether § 973.015 requires a circuit court to decide the issue

of expunction at the sentencing hearing.


                                   III.      ANALYSIS

       ¶15   We    consider      one    issue         on   this     appeal:             whether         a

defendant may seek expunction after sentence is imposed.                                               We

conclude that a defendant may not seek expunction after sentence

is imposed because both the language of Wis. Stat. § 973.015 and

Matasek require that the determination regarding expunction be
made at the sentencing hearing.

       ¶16   Arberry     argues     that     expunction           may    be        raised         in    a

postconviction       motion       for    sentence          modification                as    a     "new

factor" because sentence modification is a "time of sentencing"

under Wis. Stat. § 973.015 and eligibility for expunction is a

"new   factor"      where   it    was     unknowingly         overlooked               and       highly

relevant to the sentence.               The State argues that expunction can
never be a new factor because it is not relevant to sentencing;


                                             8
                                                                                No.    2016AP866-CR



that       is,   it   is   not    a    factor          that    circuit    courts       take    into

consideration in determining the sentence to be imposed, and

thus,       expunction      may       only    be       raised      and    addressed       at   the

sentencing        hearing.            We     do    not        address     the     "new    factor"

arguments        because    we    conclude             that    a   post-sentencing         motion

seeking expunction is procedurally barred.8                              See Sweet v. Berge,


       8
       We briefly note, however, that it does not make sense to
characterize eligibility for expunction as a "new factor."
First, expunction is not listed in the case law as a factor
courts consider when imposing a sentence.       The traditional
factors a circuit court considers when imposing a sentence are
the gravity of the offense, the character of the offender, and
the need to protect the public.         See State v. Gallion,
2004 WI 42, ¶29, 270 Wis. 2d 535, 678 N.W.2d 197; see also Wis.
Stat. § 973.017 (listing aggravating and mitigating factors in
sentencing); Harris v. State, 75 Wis. 2d 513, 519-20, 250
N.W.2d 7 (1977) (listing 12 non-exclusive factors a circuit
court should consider in exercising its sentencing discretion).
Presumably then, expunction cannot be a "new factor" in sentence
modification because it is not a "factor" that is "relevant to
the imposition of sentence." Harbor, 333 Wis. 2d 53, ¶40.

     Second, the facts underlying eligibility for expunction——
the   age  of   the  defendant  and   the  maximum   period  of
imprisonment——will always be known at the time of sentencing.
Thus, expunction cannot be a "new factor" because the facts are
not "new." In this regard, we note that silence in the record
is insufficient to establish that the court and all of the
parties unknowingly overlooked these facts because the statute
does not require a circuit court to consider expunction.    See
Wis. Stat. § 973.015(1m)(a)1. ("[T]he court may order, at the
time of sentencing that the record be expunged upon successful
completion of the sentence." (Emphasis added.)); see also infra
note 11. Silence could exist for a variety of reasons; here, it
could very simply be that the court did not deem Arberry a
candidate for expunction because she presented a high risk to
reoffend.    And the court was right, as Arberry's extended
supervision has been revoked since her appeal.   See supra note
5.

                                                                                      (continued)
                                                   9
                                                    No.    2016AP866-CR



113 Wis. 2d 61, 67, 334 N.W.2d 559 (Ct. App. 1983) (holding that

an appellate court need not decide an issue if the resolution of

another issue is dispositive).

    ¶17   "[S]tatutory interpretation begins with the language

of the statute."   State ex rel. Kalal v. Cir. Ct. for Dane Cty.,

2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110.           Wisconsin

Stat. 973.015 states in relevant part as follows:

    [W]hen a person is under the age of 25 at the time of
    the commission of an offense for which the person has
    been found guilty in a court for violation of a law
    for which the maximum period of imprisonment is 6
    years or less, the court may order at the time of
    sentencing that the record be expunged upon successful
    completion of the sentence if the court determines the
    person will benefit and society will not be harmed by
    this disposition.
Wis. Stat. § 973.015(1m)(a)1. (emphasis added).       The question

before us is whether "at the time of sentencing" means only at

the time when sentence is imposed or whether it also encompasses

post-sentencing motions for sentence modification.        We conclude




     Simply stated, the fact that expunction, if it is to be
considered, must be considered "at the time of sentencing" does
not mean that it is a factor considered in imposition of the
sentence;   rather,   it   simply   means   that,   procedurally,
expunction, if it is to be addressed, must be addressed at the
same proceeding where the sentence is imposed. In this regard,
we note that, in the infrequent event there is a resentencing
hearing under Wis. Stat. § 974.06, a circuit court could
consider expunction at that hearing because it then is the
hearing where sentence is imposed.      To be clear, expunction
alone could not be the basis for granting a resentencing
hearing, but it could be considered at resentencing.


                                 10
                                                                                No.    2016AP866-CR



that "at the time of sentencing" means only at the time when

sentence is imposed.

    ¶18        "Statutory language is given its common, ordinary, and

accepted       meaning,        except      that    technical            or    specially-defined

words     or     phrases           are     given       their          technical       or    special

definitional meaning."                    Kalal, 271 Wis. 2d 633, ¶45; see also

Antonin        Scalia         &     Bryan     A.        Garner,          Reading       Law:        The

Interpretation          of        Legal    Texts       69    (2012)      ("Words      are     to   be

understood       in     their        ordinary,         everyday         meanings——unless           the

context        indicates           that     they       bear       a     technical          sense.").

"Sentencing"       is     specially         defined         under      Wis.    Stat.       § 809.30:

"'Sentencing' means the imposition of a sentence, a fine, or

probation        in       a       criminal        case. . . ."                 § 809.30(1)(f).9

Therefore, "at the time of sentencing" means "at the time of the

imposition       of   a       sentence,      fine,          or   probation      in    a    criminal

case."     Imposition of a sentence happens during the sentencing

hearing, not at a sentence modification hearing; by definition,

sentence modification is the time at which a defendant may seek
modification of an already-imposed sentence.                                  Thus, the phrase

"at the time of sentencing" in Wis. Stat. § 973.015 refers to

the hearing where sentence is imposed.
    9
       Arberry's motion for sentence modification was brought
under Wis. Stat. § 809.30(2)(h), as permitted under Wis. Stat.
§ 973.19(1)(b).   Thus, this definition is applicable here as
relevant statutory context. See State ex rel. Kalal v. Cir. Ct.
for Dane Cty., 2004 WI 58, ¶46, 271 Wis. 2d 633, 681 N.W.2d 110
("[S]tatutory language is interpreted in the context in which it
is used . . . in relation to the language of surrounding or
closely-related statutes . . . .").


                                                  11
                                                                          No.     2016AP866-CR



      ¶19   Additionally,          "[w]ords      are       to   be   given      the    meaning

that proper grammar and usage would assign them."                                     Scalia &

Garner, supra ¶18, at 140.               "The" is a definite article "used as

a   function   word     to    indicate      that       a    following        noun     or     noun

equivalent     refers    to    someone      or     something          that      is    unique."

Webster's Third New International Dictionary 2368 (1986); see

also The American Heritage Dictionary of the English Language

1333 (1969) ("The" is used "[b]efore singular or plural nouns

and noun phrases that denote particular specified persons or

things").      Thus, Wis. Stat. § 973.015(1m)(a)1.'s use of "the"

before "time of sentencing" means that the statute contemplates

only one unique, specified "time of sentencing"; if expunction

may   be    addressed     only      at     one    unique,         specified          "time     of

sentencing,"     common       sense      counsels          that      it   would       be     when

sentence is imposed because not every criminal defendant will

seek or be granted a sentence modification hearing.

      ¶20   Similarly,        in    Matasek,       we      considered        whether         Wis.

Stat. § 973.015 (2011-12)10 "allows a circuit court to delay the
expunction decision until the offender's successful completion

of the sentence."        Matasek, 353 Wis. 2d 601, ¶5.                        We held that

the phrase "'at the time of sentencing' in [] § 973.015 [meant]

that[,] if a circuit court is going to exercise its discretion

to expunge a record, the discretion must be exercised at the



      10
       The operative language is the same as in the 2013-14
version of the Wisconsin Statutes interpreted here.


                                           12
                                                                   No.    2016AP866-CR



sentencing proceeding."          Id., ¶¶6, 45 (emphasis added).               Our use

of "the" here also contemplates only one time of sentencing.

       ¶21    Moreover, our analysis in Matasek dictates that that

one time is when sentence is imposed.               In Matasek, we evaluated

two proffered times for expunction: the sentencing hearing when

sentence     was   imposed     and   after     successful       completion    of    the

sentence.      Id., ¶8.        Between the two, we determined that the

former——the sentencing hearing——was the only time at which the

circuit court could exercise its discretion to expunge a record

under the statute, if it was going to do so, because otherwise

"at the time of sentencing" would be rendered surplusage.                          Id.,

¶17.    Thus, as the court of appeals held, Matasek controls here

and dictates that, if a circuit court is going to exercise its

discretion to expunge a record, the discretion must be exercised

at the hearing where sentence is imposed.                        See Arberry, 375
Wis. 2d 179, ¶¶3, 5; Scalia & Garner, supra ¶18, at 322-26 ("If

a   statute    uses   words    or    phrases    that     have    already     received

authoritative construction by the jurisdiction's court of last
resort . . . they        are    to   be      understood     according        to    that

construction.").

       ¶22    In sum, we conclude that the issue of expunction may

be raised only at the sentencing hearing because the language of

the    statute     and   Matasek     dictate      that    there      is    only     one




                                          13
                                                          No.   2016AP866-CR



applicable time of sentencing, and it is the time at which a

sentence is imposed.11


                            IV.    CONCLUSION

     ¶23   We   consider   one    issue   on   this   appeal:   whether    a

defendant may seek expunction after sentence is imposed.                  We

conclude that a defendant may not seek expunction after sentence

is imposed because both the language of Wis. Stat. § 973.015 and



     11
       Arberry asks this court, in the alternative, to exercise
its superintending power under Article VII, section 3 of the
Wisconsin Constitution to direct that circuit courts are
required to consider expunction for eligible defendants at the
sentencing hearing in order to effectuate Wis. Stat. § 973.015's
purpose of "provid[ing] a break to young offenders who
demonstrate the ability to comply with the law."      We decline
this invitation. First, the statute states that "the court may
order   at  the   time   of  sentencing  that   the   record   be
expunged . . . ."   § 973.015(1m)(a)1. (emphasis added).    Thus,
such a directive would contravene the permissive language of the
statute. See Antonin Scalia & Bryan A. Garner, Reading Law: The
Interpretation of Legal Texts 112 (2012) ("The traditional,
commonly repeated rule is that shall is mandatory and may is
permissive.").

     Second,  our superintending authority      is invoked "to
implement procedural rules not specifically required by the
Constitution or the [statute]" as "a remedy for a violation of
recognized rights." State ex rel. State Pub. Def. v. Ct. App.,
Dist. IV, 2013 WI 31, ¶18, 346 Wis. 2d 735, 828 N.W.2d 847
(alteration in original). Here, doing as Arberry asks would not
remedy any violation of a recognized right because it is the
defendant's burden to raise the issue of expunction, not the
circuit court's.   See Wis JI——Criminal SM-36 (2013).   Thus, we
decline to exercise our superintending power to place additional
requirements  on   the  circuit   court  to   specifically  make
determinations in every sentencing where expunction might be an
option. It simply is not required.


                                    14
                                                           No.   2016AP866-CR



Matasek require that the determination regarding expunction be

made at the sentencing hearing.

    ¶24     Thus, we affirm the decision of the court of appeals.



    By    the   Court.—The   decision   of   the   court   of    appeals   is

affirmed.




                                   15
    No.   2016AP866-CR




1